CASE KO.   12-15-00118-CR


MICHAEL LYNN EATON,                             §              IN THE 12TH COURT OF APPEALS
SRelator                                        §
                                                §
v.                                              §               OF THE STATE OF TEXAS


115TH DISTRICT COURT OF UPSHUR COUNTY,
                                                §
                                                §           ^TlId1nccurt of appSls I
CAROLYN PARROTT, DISTRICT CLERK,                §
DEANNA DRENNAN, COURT REPORTER,                 §
Respondents                                     §

                            MOTION REQUESTING ACTION ON PETIT

     COMES   NOW,    Michael Lynn Eaton, Relator, who respectfully requests
Honorable    12TH   Court     of Appeals take action on his Petition titled "Application
For Writ of Mandamus" and GRANT to Relator all relief requested in same. In support
of this Motion Relator would show the following:
     On May 6, 2015, Relator filed a Petition for Writ of Mandamus in the 12th
     Court of Appeals in Tyler Texas.
     On June 17, 2015, The 12th Court of Appeals requested that Respondent(s)
     and/or any real party in interest respond to Relator's Petition and deliver
     such response to that Court on or before June 29, 2015.
     As of August 10, 2015, No response or answer has been filed or delivered
     to the 12th Court of Appeals or to this Relator.
     Consistent with the Texas Rules of Appellate Procedure, TRAP Rule 52.4, This
Court has properly complied with specifically TRAP 52.4 and requested a response
from the Respondents.
     Therefore,     Relator    moves   this   Honorable   Court for Action on his Petition
pursuant to TRAP 52.8(c) and that ALL relief requested in his Petition be GRANTED.
Relator respectfully requests that this Court make an appropriate ORDER for same.
                                  ORIGINAL RELIEF REQUESTED

     "...Copies of Relators Records relating to his conviction in Cause no. 15074,
along with a copy of the Transcript of the Plea Hearing in this cause of action..."
                                 PRAYER AND RELIEF REQUESTED
WHEREFORE PREMESIS CONSIDERED, Relator, Michael Lynn Eaton PRAYS that           this Court
will GRANT to him ALL relief originally requested and ORDER Respondents to make
copies of ALL of the documents and records in their possession relating to his
conviction in Cause No. 15074 including a copy of the Transcript of the Plea
Hearing in this cause of action.       Relator further PRAYS that this Court ORDER that
the costs for such copies be bourn by the Respondents.
                                                               Respectfully submitted,
on this the \Q day of Hu(aI'a4" ,2015.
                                                                J^ZcZ
                                                               Michael tynn/Eaton, Relator
                                                               1652213
                                                               Beto Unit   1391 FM 3328
                                                               Tennessee Colony, Tx. 75880
                                                               (903) 928-2217
                                        page 1 of 2
                                            UNSWORN DECLARATION


        I, Michael Lynn Eaton, do            hereby     swear     under    the   penalty of perjury that
the statements and facts contained in my "Motion requesting Action on PETITION" are
true    and    correct.       And   that     I   file said Motion not for purposes of delay , nor
to    prejudice      the     parties,      or to increase the costs of this litigation, but so
that justice can be obtained.
Sworn adn signed on this the \Q day of               JWL_,2015. Jl/[L(/._^tr.
                                                                           Michael Lynri- Eaton


                                           CERTIFICATE OF SERVICE


        I, Micahel Lynn Eaton do hereby               certify     that    I   placed   the aforementioned
"Motion       requesting      Action    on Petition" in a proper wrapper , did afix sufficient
pre-paid      U.S.    first     Class      postage    to same, and did address same to the parties
listed herein below and placed same into the available mailing syjQem /or such mail.
Certifeid on this the (Qday of f^UOft&U /2015.                                ft4/'
                                                                           Michael Lynn Eaton, Relator
                                                                           1652213
                                                                           Beto Unit    1391 FM 3328
SENT TO:
                                                                           Tennessee Colony, Tx. 75880
                                                                           (9030 928-2217



CATHY S.     LUSK,   CLERK     TWELFTH COURT OF APPEALS
SUITE 354       1517 W. FRONT STREET,            TYLER, TEXAS      75702

CAROLYN PARROTT,       DISTRICT CLERK AND DEANNA DRENNAN,            COURT REPORTER
115TH JUDICIAL DISTRICT COURT OF UPSHUR COUNTY
405 E. TITUS STREET           PO BOX 1052        GILMER, TEXAS       75644-1052

UPSHUR COUNTY DISTRICT ATTORNEYS OFFICE,                115TH JUDICIAL DISTRICT COURT
405 E. TITUS STREET           GILMER, TEXAS          75644-1052

cc:   file




                                                 page 'I of 2.